     Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 1 of 44 Page ID #:2094



1                            DECLARATION OF CASSIE D. PALMER
2           I, Cassie D. Palmer, declare as follows:

3           1.    I am an Assistant United States Attorney (“AUSA”) in the

4     United States Attorney’s Office for the Central District of

5     California.    Along with AUSAs Scott Paetty and Ian V. Yanniello, I

6     represent the government in this case.         I make this declaration in

7     support of the government’s opposition to defendant Todd Ficeto’s

8     Motion In Limine to Exclude Testimony of Government Expert James
9     Cangiano.
10          2.    Attached hereto as Exhibit 1 is a copy of the Mr.

11    Cangiano’s curriculum vitae, which the government produced to the

12    defense on May 17, 2017.

13          3.    Attached hereto as Exhibit 2 is a copy of the Summary of

14    Mr. Cangiano’s Testimony, which the government produced to the

15    defense on May 17, 2017.

16          4.    Attached hereto as Exhibit 3 is a copy of the Revised

17    Summary of Mr. Cangiano’s Testimony, which the government produced to

18    the defense on May 28, 2019.

19          I declare under penalty of perjury under the laws of the United
20    States of America that the foregoing is true and correct and that

21    this declaration is executed at Los Angeles, California, on May 28,

22    2019.

23

24                                               CASSIE D. PALMER
25

26
27

28
     Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 2 of 44 Page ID #:2095



1

2

3

4

5

6

7

8

9
10

11

12

13

14
                                      Exhibit 1
15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                               2
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 3 of 44 Page ID #:2096




    JAMES M. CANGIANO
    20250 Golden Panther Drive, #2
    Estero, Florida
    Business: 239-405-1471
    Home: 239-789-5100



    PROFILE


    James M. Cangiano brings more than 40 years of corporate leadership and regulatory
    experience to his work as a consultant and securities industry expert. Mr. Cangiano
    retired in February of 2004 as Senior Vice President of Regulation and Controls for the
    NASDAQ Stock Market. In that role Mr. Cangiano served as NASDAQ’s chief
    regulatory officer and liaison with NASD, its former parent. Mr. Cangiano had joined the
    NASDAQ Stock Market in 2001.
    Prior to that he was Senior Vice President of Market Regulation for NASD Inc. (the
    predecessor of FINRA) and was responsible for regulatory policy and real-time and
    historical surveillance of all matters pertaining to The NASDAQ Stock Market and the
    U.S. Over-the-Counter market.
    Mr. Cangiano played a leading role in establishing regulatory policy for all trading
    practices in The NASDAQ Stock Market and the Over-the-Counter Bulletin Board
    (OTCBB). He also worked extensively with the Securities and Exchange Commission,
    the Securities Industry Association and the Securities Traders Association in developing
    and enhancing policies and practices relating to better and more efficient equity markets.
    Mr. Cangiano is a recognized leader in the area of technology enablement. Under his
    direction, Market Regulation became known as a leader in real-time and historical
    surveillance technology.
     Mr. Cangiano has been featured in a number of magazine articles including Wall Street
    &Technology, the Wall Street Journal, and Institutional Investor, where he has been
    quoted as an authority on regulatory, surveillance and technology issues. He has also
    spoken publicly in conferences dealing with regulatory and technological matters.
    Mr. Cangiano began his career with the NASD in 1972 as a District Examiner in New
    York, the NASD’s largest district office. He quickly assumed various management
    positions within the district and was promoted to Assistant Director of the NASD’s
    Washington, D.C. district office in 1975. He was named District Director of the NASD’s
    Kansas City District in 1980. Prior to his assuming the responsibility for Market
    Surveillance in 1986, he held various managerial and executive positions including
    Corporate Secretary for the NASD.




                                                                                            Exhibit 1
                                                                                          Page 1 of 7
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 4 of 44 Page ID #:2097



    When he assumed the role of Director of Market Regulation, it was a relatively small
    department of approximately 38. He oversaw the significant growth and effectiveness of
    the NASD’s surveillance efforts, keeping pace with the overall growth of the NASDAQ
    market. Since that time the department has grown to its current level of over 200
    individuals including significant legal and technology staff.


    He had full responsibility for real time and historical surveillance of both The NASDAQ
    Stock Market and all other OTC markets. Given the fraudulent practices that were
    prevalent during his tenure, particularly in OTC market for penny stocks, he instituted a
    department within Market Regulation to deal exclusively with fraudulent trading
    practices in the OTC markets. The department was very successful in identifying and
    addressing major frauds within that marketplace. More recently, he has testified in
    numerous proceedings regarding fraudulent trading practices in the OTC market.

    He has extensive public speaking experience including presentations before the Securities
    and Exchange Commission. He has spoken on numerous occasions to a wide range of
    industry groups.


    Since his retirement in February of 2004, Mr. Cangiano has founded his own consulting
    company, Wildcat Consulting Inc., and specializes in providing expert services to law
    firms, broker/dealers, the Securities and Exchange Commission, and foreign
    governments.


    In 2008, he was admitted to and testified as an expert in the U.S. District Court for
    Southern New Jersey, in SEC v. Pasternak et.al.1, regarding NASDAQ regulations and
    trading practices on behalf of the U.S. Securities and Exchange Commission. He also was
    admitted as an expert in the Eastern District of Pennsylvania, in the trial of US.v.
    Margolies,2 where He testified in 2009 on behalf of the United States Attorney in the
    sentencing portion of the trial concerning estimated damages which could have accrued
    to the respondent based on his intention to manipulate an OTC security. He testified in
    March of 2011 as an expert on behalf of the SEC in a bench trial before the U.S. District
    Court for the Eastern District of New York in the trial of SEC v. East Delta Resources
    Corp. et.al.3 There he testified concerning the use of wash and matched trades and other
    manipulative devices commonly used in market manipulations.

    1
      In the United States District Court for the District of New Jersey, Civil Action No. 05-
    3905 (JAP).
    2
      In the United States District Court for the Eastern District of Pennsylvania, Criminal
    No. 08-736.
    3
      In the United States District Court for the Eastern District of New York, Case No.
    8:08.CV- 10 - 0310




                                                                                             Exhibit 1
                                                                                           Page 2 of 7
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 5 of 44 Page ID #:2098



    Most recently he testified in May of 2012 in a jury trial in the U.S. Middle District of
    Florida, Tampa Division, in US. v. Shoss4 et. al. Mr. Cangiano testified as an expert for
    the US government in the trading of securities and the use of reverse mergers as a method
    of going public.

    He is a graduate of St. Francis College in Brooklyn, New York and also did extensive
    graduate studies at St. Johns University in Jamaica, New York.

    Mr. Cangiano resides in Estero, Florida with his wife, Mariann. They have three grown
    children and two grandchildren.




    PROFESSIONAL EXPERIENCE AND SELECTED ACCOMPLISHMENTS


    President, Wildcat Consultant Inc.

    May 2004-present

    Consulted as an expert in a broad area of regulatory matters, surveillance and technology,
    and other securities related matters to regulators, government, broker/dealers and law
    firms.




    4
     In the United States District Court for the Middle District of Florida, Tampa Division,
    No. 8:11 -cr- 366 T-30TBM.


                                                                                           Exhibit 1
                                                                                         Page 3 of 7
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 6 of 44 Page ID #:2099



    Areas of expertise include all market related issues particularly: market manipulation and
    fraud, underwriting and unregistered distributions, suitability, supervision and policies
    and procedures, all FINRA and NASDAQ rules and regulations, FINRA disciplinary
    actions and arbitrations.


    NASDAQ INC.

    Feb.2001- Feb. 2004

    Senior Vice President, Regulation and Controls, NASD Liaison
    Was responsible for NASDAQ’s relationship with NASD. Oversaw the multi- million
    dollar contract with NASD and was responsible for managing NASDAQ’s relationship
    with NASD, including the provision of market regulation services. Responsible for
    developing and recommending policies related to the regulation of NASDAQ,
    negotiating NASDAQ’s regulatory budget and monitoring the financial and operational
    performance of NASD pursuant to the regulatory services agreement between NASDAQ
    and NASD.


    NASD Inc.

    Jan.1999-Feb.2001

    Senior Vice President, Regulatory Technology, NASD Inc.
     Was responsible for all line of business support and development of NASD regulatory
    technology. Responsible for the “business” oversight of the multi million dollar
    outsourcing contract with EDS and strategic business, regulatory and technological
    direction.



    NASD Regulation, Inc.
    May 1986- Dec. 1998

    Senior Vice President, Market Regulation
    Achieved progressively higher positions in Market Regulation starting as Director in
    1986, Vice President in 1989 and Senior Vice President in 1993. Had total responsibility
    for the department, overseeing regulatory policy and enforcement efforts in The
    NASDAQ Stock Market and other markets operated by the NASD.

        •   As NASD Regulation’s senior market executive, was responsible for overseeing
            all regulatory policy issues with respect to trading practices in The NASDAQ
            Stock Market.



                                                                                           Exhibit 1
                                                                                         Page 4 of 7
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 7 of 44 Page ID #:2100




       •       Responsible for all real-time and historical surveillance of the NASDAQ Stock
               Market and all OTC markets including the investigation and adjudication of many
               of the NASD’s most significant disciplinary actions. These included cases
               included many significant fraud cases that resulted in the largest collected fines
               and the highest amount of customer restitution ever imposed by the NASD.

       •       Successfully achieved all departmental goals relating to financial performance
               and quality of regulatory programs.

           •    Served as a member of NASD Regulation’s senior management team, which set
                direction and policy for NASD Regulation, overall, as an organization.

           •    Headed up the NASD’s regulation strategic planning efforts in 1992 and 1993.

           •    Served on a number of NASD Regulation and NASDAQ policy committees for
                strategic planning, employee satisfaction, and NASD corporate technology
                initiatives.

           •    Served as a member of the Intermarket Surveillance Group consisting of the
                market surveillance heads of the six primary markets in the United States and
                the heads of surveillance for numerous foreign exchanges throughout the world.
                Served as president of the Intermarket Surveillance Group in 1991 and, again, in
                1996.

           •    Managed the development and implementation of several award wining systems
                including “RADAR” and the Advanced Detection System, “ADS”, representing
                the latest in client server technology. Their implementation resulted in dramatic
                increases in efficiencies within the Market Regulation Department with gains of
                well over 50% in productivity and recognition by leading publications such as
                Wall Street & Technology and ComputerWorld.

           •    Senior executive in charge of the Order Audit Trail (“OATS”) project, a $22
                million dollar project that significantly enhanced regulatory reporting for US
                capital markets. Met SEC imposed deadlines while remaining within budget.

           •    Assumed responsibility for the leadership of the NASD’s strategic reengineering
                of its regulatory functions through a ground-up analysis of people, process and
                technology including the development of a future vision for NASD Regulation.




                                                                                               Exhibit 1
                                                                                             Page 5 of 7
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 8 of 44 Page ID #:2101



    Corporate Secretary

    1984-1986
    NASD, Washington, D.C.
       • Executive responsibility for administration of the NASD’s Strategic Plan.

       • Extensive meeting planning experience in carrying out the responsibility for all
          NASD Board of Governor meetings.

       • Created extensive programs and gave presentations to all visitors to the Association
          representing foreign and domestic markets and foreign/domestic government
          officials.

       • Provided executive assistance to NASD’s president, Gordon S. Macklin, including
          extensive correspondence, planning and participation in high-level meetings
          including all meetings of the NASD’s Senior Management Group.




    Associate Director 1981-1984
    NASD Regulatory Policies/Procedures, Washington, D.C.
    Worked extensively in the areas of NASD regulatory policy including all NASD and
    SEC rule proposals. Also developed extensive examination programs and policies for
    NASD field examiners.
       • Worked extensively on all NASD and SEC rule proposals including drafting of
          NASD comment letters.

       • Acted as liaison to the NASD’s Municipal Securities Committee, the Capital and
          Margin Committee and the NASD Operations Committee.

       • Performed extensive industry liaison work with the SEC, Municipal Securities
          Rule-Making Board (MSRB), and the Options Self-Regulatory Council
          concerning the adoption of industry rules and proposals.



    1975-1981
    Held various managerial positions in the NASD’s filed examination offices including
    District Director in Kansas City. NASD District Offices are responsible for implementing
    all examinations and enforcement efforts with respect to all NASD member firms and
    registered individuals within the district’s jurisdiction.




                                                                                              Exhibit 1
                                                                                            Page 6 of 7
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 9 of 44 Page ID #:2102




    EDUCATION


    St. Francis College, Brooklyn, New York

    Bachelor of Arts, English 1968


    St. Johns University, Jamaica, New York
    30 Graduate Credits in English 1968-1970




                                                                         Exhibit 1
                                                                       Page 7 of 7
     Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 10 of 44 Page ID #:2103



1

2

3

4

5

6

7

8

9
10

11

12

13

14
                                       Exhibit 2
15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                               3
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 11 of 44 Page ID #:2104



                             CANGIANO TESTIMONY SUMMARY

         James M. Cangiano is an expert in the United States and global securities industry and

  the laws and regulations governing securities transactions in the United States. Cangiano has 41

  years’ experience in the securities industry, including employment from in or about 1975 through

  2004 at the National Association of Securities Dealers (“NASD”), the predecessor entity to the

  Financial Industry Regulatory Authority (“FINRA”). Among other things, from 1986 through

  1999, Cangiano was Senior Vice President of Market Regulation for the NASD. In that role,

  Cangiano was the senior executive in charge of policing the “Over the Counter Bulletin Board”

  (or “OTCBB”) and the Nasdaq Stock Market, which required him to establish surveillance and

  examination policies and procedures for the NASD in the area of small cap and micro-cap fraud.

  Cangiano was also responsible for working to establish regulatory policy for trading practices

  involving the OTC market. Mr. Cangiano is an expert in the rules and regulations that govern

  trading on the domestic national exchanges, such as the New York Stock Exchange and Nasdaq

  Stock Market, as well as the domestic OTC markets. Given his extensive regulatory

  background, he is qualified to analyze trading data and to give an expert opinion to identify

  market manipulation. Cangiano is expected to provide an overview of the securities markets and

  to identify the hallmarks of market manipulation schemes reflected in the facts of this case, in

  sum and substance, as follows:

         1.      In a free and open market, prices for securities are set by the forces of supply and

  demand. A free market is generally characterized as one “where prices may be established by

  the free and honest balancing of investment demand with investment supply.” In most instances,

  securities are widely traded by numerous independent buyers and sellers who bring their

  collective judgments to bear regarding the perceived value of a security. These buyers and




                                                                                               Exhibit 2
                                                                                            Page 1 of 17
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 12 of 44 Page ID #:2105



  sellers appear to and generally do possess legitimate economic motives for entering into a

  transaction.

         2.      Under the securities laws, investors have the right to expect that the market in

  which they are buying or selling securities is free of artificial interference and is based on a

  combination of the present and future successes of the issuer and other informed investors

  coming together to buy or sell based on an accurate mix of issuer and market information then

  currently available. The rules of the Securities and Exchange Commission, FINRA, and the

  national securities exchanges and associations require that significant disclosures be made

  regarding the nature of an issuer of securities, its business, and its finances. The exchanges

  require listed companies to file periodic reports and to announce publicly the existence of

  material news that might affect the underlying value of the security. In a free market, buyers and

  sellers make investment decisions based on a company’s disclosures and their perception of the

  company’s prospects for the future. Market manipulation (causing share prices to increase or

  decrease for reasons NOT caused by free market forces) is an act of deceit and fraud because it

  causes stock prices to be falsely reported in that they purport to, but do not, accurately reflect the

  market value of the security. Based on this deceit or falsehood, buyers and sellers may enter into

  transactions which they would not have entered into (absent the false information) and which

  may result in pecuniary loss.
         3.      The closing price of a security, based on the last sale of the day, is of particular

  interest to investors as it represents the last reported transaction of the day. Among other things,

  the last sale of the day or month is widely disseminated to the investing public, both

  electronically and in print, to allow current and prospective investors to readily ascertain the

  underlying economic value of the security in question. The last sale of the day is used in

  assessing trends in the market performance of the security. In the context of a hedge fund, the

  last sale of the last day of the month is extremely important in determining a fund’s performance

  measured by both the fund’s Net Asset Value (“NAV”) and the unrealized gains on the assets
  held within a fund’s portfolio. The monthly, quarterly, and year-end NAV for a fund is then



                                                                                                 Exhibit 2
                                                                                              Page 2 of 17
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 13 of 44 Page ID #:2106



  used to calculate the fund’s share price when new investors want to buy-in or when existing

  shareholders seek to redeem shares of the fund. Fund prospectuses, proxy soliciting materials,

  periodic reports and newsletters typically reflect those prices to current and prospective

  shareholders. Thus, when the stock prices used to calculate a fund’s NAV have been

  manipulated, investors are deceived as to the value of the fund.

         4.      There is no exhaustive list of market manipulation schemes because, as U.S.

  courts have recognized, the antifraud laws are designed to “encompass the infinite variety of

  devices that are alien to the climate of fair dealing.” Herpich v. Wallace, 430 F.2d 792, 802 (5th

  Cir. 1970). Essentially, market manipulation is a willful attempt by the participants to interfere

  with the free market forces of supply and demand, and may involve a variety of techniques.

  Some common elements of a market manipulation scheme, however, include the following:

                 a.      “Wash sales” are “sales of securities made at about the same time as a

  purchase of the same . . . resulting in no change of beneficial ownership.” A “matched order” is

  an “order to buy and sell the same security, at about the same time, in about the same quantity,

  and at the same price.” Wash sales and matched orders are offsetting buy and sell orders that are

  used to create the impression of apparent activity – of market demand for a security and can be

  used for price manipulation. Wash sales and matched orders are explicitly defined as

  manipulative in Section 9 of the Securities Exchange Act of 1934, 15 U.S.C. § 78i.
                 b.      “Marking the close,” a practice known in the securities industry as

  attempting to influence or control the closing price of a stock by executing purchase or sale

  orders at or near the close of the market. Interference in the market to establish a particular last

  sale of the day price where done, for example, in an effort to increase the price or demand for a

  stock, is deceptive and therefore detrimental to investors and the market in general, especially in

  a security for which there is not a significant or large group of potential purchases. In contrast,

  in a more heavily traded security, there are more trades that evidence the true price that

  legitimate buyers and sellers are prepared to pay for the security. Marking the close transactions
  usually involve actual trades but may also involve wash sales or matched orders.



                                                                                                  Exhibit 2
                                                                                               Page 3 of 17
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 14 of 44 Page ID #:2107



                 c.      A key indicator of marking the close is a pattern of trades occurring in the

  market at the end of the day which have the effect of influencing or establishing the closing price

  at the end of that day. A pattern of up ticks or down ticks at the close of the market that occur

  over a period of time is indicative of an effort to mark the close. A distinct pattern of activity by

  the same parties generally indicates that they are attempting to affect the price at which the stock

  will close.

                 d.      Where a market participant consistently overreaches the market price is

  another key indicator of a deceptive “marking the close” scheme. It generally does not make

  economic sense for a participant to place orders for a security at a price higher than would be

  available in the market, because it requires the participant to pay more than needed for the

  security. Accordingly, the hallmarks of a “marking the close” scheme include a pattern of

  trading above the market, combined with regular trades at the close of the day or month, and

  significant motivation or pecuniary interests to mark the close.

          5.     Market manipulation schemes often involve the securities of issuer companies

  that are small and thinly capitalized with few assets, little or no operating history, inexperienced

  management and no real business plan, or may involve an ongoing business concern in need of

  capital, restructuring, or a new business plan. These companies are selected because they not

  generally known to the investing public. Because of the lack of genuine investor interest, it is
  easier for the scheme participants to control the trading of their securities.

          6.     To conduct a market manipulation scheme, the scheme participants need to have a

  publicly traded entity in order to quickly access public markets to permit them to sell their stock.

  For these reasons, another common practice of scheme participants is to acquire a public “shell

  company” which generally is a defunct company with little or no assets, little or no operations,

  but that has value because it has a trading symbol and immediate access to public markets.

          7.     Scheme participants in a market manipulation scheme often will identify a small

  company (“target company”), and merge it with the defunct shell company that is already
  publicly traded. One indicia of such a scheme is when the target company has little or no



                                                                                                 Exhibit 2
                                                                                              Page 4 of 17
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 15 of 44 Page ID #:2108



  operating history, inexperienced management, a limited business plan, and no public following,

  so there is no obvious reason why the company would benefit from access to public capital, yet

  such company acquires a shell public company in order to effect what is called a “reverse

  merger.” Depending on the structure of the deal, the target company or the shell itself may

  become the surviving entity. In either case, the net result is the same: the scheme participants

  end up with a publicly traded entity, the shares of which can now be sold into the marketplace.

          8.      PIPE (“Private Investment In Public Equity”) transactions may be indicative of a

  market manipulation scheme. PIPE transactions, in which a private investor buys a publicly

  traded stock in a private transaction, are a lawful method of financing, but the SEC has initiated a

  number of proceedings into abuses in the PIPE area. As an SEC Administrative Law Judge has

  stated: “PIPE transactions involve unregistered securities usually in the form of common,

  preferred, or convertible shares. The possibilities of manipulation are heightened because the

  securities are low priced and the securities are not publicly known. Indeed, the SEC has been

  concerned that “promoters . . . paid in shares would pump up the price of the securities and then

  sell restricted shares of the securities into the public market at inflated prices.”

          9.      Securities regulators and courts have laid out some general criteria to establish

  whether a market is dominated and controlled by a particular broker-dealer. Relevant to the

  determination of whether a firm dominates and controls a market for a security is whether a
  particular broker/market maker underwrote the security and sold a substantial percentage of the

  offering to its own customers, whether the firm was responsible for significant trading in the

  aftermarket, and whether the remaining amount of aftermarket trading was fragmented among

  other dealers. If a market maker has the ability to control prices, it can artificially set them

  through price leadership. Paying increasingly higher prices for a security, and bidding up a stock

  or causing it be bid up, are well-established techniques used by participants in a market

  manipulation scheme. In a market where the floating supply is small, purchases of securities at

  increasing prices have an especially significant impact on price. Price rigging may be
  accomplished by a manipulative participant with the assistance of a collaborating market maker



                                                                                                  Exhibit 2
                                                                                               Page 5 of 17
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 16 of 44 Page ID #:2109



  who places successively higher bids for the stock as part of an orchestrated plan to push the stock

  price higher. The activity lacks economic sense because of the participant’s dominant position in

  the stock.

          10.     Cangiano is expected to testify that a broker (such as ACMH’s prime brokers)

  may extend credit to their investors by way of a margin account. Securities in a margin account

  are purchased with cash loaned to the investor where the securities themselves are used as

  collateral. Margin is the amount of “down payment” that an investor must make in a margin

  purchase and is usually expressed as a percentage. For example, if a security were priced at $20

  per share, a margin investor purchasing 100 shares would only have to deposit $10,000. The

  remaining $10,000 would be lent to the investor by his broker. The securities holdings in a

  “margin” account are valued (“marked to market”) daily to insure that the account has sufficient

  equity (“maintenance margin”) (the total value of the securities in the margin account minus

  what has been borrowed from the broker) to remain above the minimum level required by

  industry regulators (25%) or higher levels required by individual brokerage firms.

          11.     Cangiano is further expected to testify that a “margin call” would occur if the

  equity fell below the appropriate maintenance level. Failure to maintain the required

  maintenance margin would result in mandating that the investor deposit additional cash or

  securities into the account when the value of the underlying securities is not sufficient to
  adequately maintain the required margin maintenance amount. For example, if the position

  referenced above was marked to market at $10,000, this would result in zero equity in the

  account ($10,000 minus $10,000) and the account would be under margined. If additional assets

  are not deposited to bring the account to the required maintenance, the broker has the right to

  begin liquidating securities in the account until it meets the appropriate levels. This may be done

  at the broker’s discretion without the consent of the customer as regards the timing of the trades

  or the securities liquidated.

          12.     Cangiano has reviewed, among other things, the following: Hunter World trading
  blotter; trading records maintained by the Absolute Funds; trading records maintained by



                                                                                                Exhibit 2
                                                                                             Page 6 of 17
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 17 of 44 Page ID #:2110



  FINRA; Bloomberg instant messages (“IMs”) and emails maintained by Hunter World; Tony

  Ahn’s Windows IMs; various SEC filings by the Penny Stock Companies; and email

  communications maintained by Hunter World and ACMH, all of which are expected to be

  introduced into evidence at trial. Cangiano has reached certain opinions regarding the trading

  that took place at Hunter World at issue in this case. Based on his review and analysis, as well as

  his background and expertise, Cangiano is expected to testify to the principal opinions and

  conclusions set forth below.

                 a.      That by exercising control over the accounts of the Absolute Funds,

  Ficeto, Colin Heatherington (“Heatherington”), and Homm possessed an ability to influence the

  market prices of the securities of the Penny Stock Companies during the period in question,

  through their domination and control of the market for those securities. For example, to ensure

  their ability to control the market for the Penny Stocks, Ficeto identified companies with no real

  ability to attract public investors, typically caused them to be reverse merged with publicly

  traded shell companies and, with Homm and Heatherington, caused the Absolute Funds to buy

  massive quantities of their shares in PIPE transactions, which shares later were registered for

  public trading. As part of these deals, Ficeto also generally negotiated lock-up agreements with

  the Penny Stock Companies’ directors, executive officers and/or then-existing shareholders to

  withhold their shares from trading in the market for a period of time. These lock up agreements
  had the effect of giving the Funds control of all or nearly all of the tradeable shares. Typically,

  when the lock up agreements expired and the insiders attempted to sell their shares, the effect

  would be that the price of the shares would fall substantially. For example, through matched

  trades, the co-conspirators kept the closing price of Micromed at or nearly $4.00 per share until

  March 30, 2007 but after the lock out agreements expired on or about April 1, 2007, the stock

  began an inexorable slide and by April 23, 2007, the share price had dropped as low as $0.32 per

  share.

                 b.      The co-conspirators used techniques that have been recognized by the
  SEC, FINRA and U.S. courts as “manipulative devices,” including wash sales and matched



                                                                                                Exhibit 2
                                                                                             Page 7 of 17
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 18 of 44 Page ID #:2111



  orders, and thereby caused the reported prices and trading volumes of the Penny Stocks to be

  artificially set rather than be established through the free forces of supply and demand. Their

  effect on the market for the securities of the Penny Stock Companies was substantial in that it

  gave the appearance of an active market for the securities in question when, in fact, the

  defendants dominated the trading volume in those securities and inflated the reported trading

  volume and price of the securities through the use of artificial means.

                 c.      Transactions executed near the end of the trading day made through

  Hunter World had the effect of artificially setting the closing prices of the securities of the Penny

  Stock Companies on those dates, employing a practice known by industry professionals and

  securities regulators as “marking the close.”

                 d.      In most market manipulation schemes, members of the public are the

  victims of the inflated prices, because they are generally induced to buy shares at above-market

  prices. For example, in what is colloquially referred to as a “pump and dump” scheme,

  conspirators often cause false and misleading press releases to be issued, which purport that the

  issuers have made an “important” breakthrough or discovery. Such public disclosures are

  intended to “pump” up the stock and bring investors into the market to act as contra parties to

  sales being made by the participants from their positions (when conspirators then “dump” their

  shares). This “contra party” (or third-party) liquidity, provided by innocent investors, is
  generally what enables participants in the scheme to profit from selling their cheap stock. In this

  case, however, the (contra party) liquidity for the co-conspirators’ sales was provided by the

  Absolute Funds, which the co-conspirators could and did control to purchase shares of the stock

  at any prices they prescribed. The effect was to artificially raise the price of the securities in

  question resulting in the funds purchasing stock at prices which did not reflect the free forces of

  supply. The ultimate victims therefore were the Absolute funds and, as a result, the investors in

  the funds.

                 e.      The trades that Heatherington caused to be placed in the Penny Stocks
  show that the co-conspirators were not motivated by a rational and legitimate economic purpose,



                                                                                                  Exhibit 2
                                                                                               Page 8 of 17
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 19 of 44 Page ID #:2112



  in that they repeatedly caused the Absolute Funds to purchase the Penny Stocks at artificially

  inflated prices; that is, the Absolute Funds repeatedly paid more than they needed to for the

  Penny Stocks (assuming they had any legitimate purpose for buying the Penny Stocks in the first

  place).

                  f.     The inflated share prices of the Penny Stocks were not justified by the

  underlying economic activity of the Penny Stock Companies, all of whom repeatedly posted

  substantial losses during the period in question. None of the Penny Stock Companies was

  profitable but nonetheless they managed to achieve significant market valuations based on cross

  trading between and among the Absolute Funds. Notwithstanding their poor business prospects,

  the defendants caused the Absolute Funds to purchase additional shares of the Penny Stock

  Companies, even when the Absolute Funds already held substantial positions in those securities.

                  g.     Heatherington and Ahn’s instant messages (IMs) demonstrate that the

  trading of these same Penny Stocks among the Funds was not motivated by a legitimate

  economic purpose, such as an analysis that the issuers were companies worthy of investment,

  and that the securities were worth at least their purchase prices. Rather, the messages make clear

  that the purpose of the trades was to set or maintain certain inflated stock prices, and to affect the

  publicized Funds’ financial results.

                  h.     For example, in addition to the above-described IMs in which
  Heatherington expressly requested that Ahn trade as necessary to achieve certain prescribed

  prices, at times Heatherington mentioned that this motivation was to affect the Funds’ published

  financial results:

                         (1)     On October 11, 2006, Ahn, using the Windows IM system, sent a

  message to Heatherington confirming that “the print [meaning the stock price as reflected on the

  public listing systems] in [ProElite would] change in the next couple of days. Heatherington

  replied, “ok, the sooner the better, we need it to release the NAVs.”

                         (2)     On September 20, 2006, using the Windows IM system,
  Heatherington instructed Ahn to have “AIF” [Abolute India Fund] buy 800,000 shares of



                                                                                                 Exhibit 2
                                                                                              Page 9 of 17
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 20 of 44 Page ID #:2113



  Logistical Support at $0.17, stating: “AIF needs a bit of performance.” Ahn confirmed that he

  would “put it after 30 minutes after the close to make it less conspicuous.”

                           (3)    Heatherington and the co-conspirators’ sales to, and trading

  among, the Absolute Funds permitted them to sell their individually-controlled shares of the

  Penny Stocks to the Absolute Funds at substantial profits and provided significant economic

  motivation to undertake many of the cross-trades between the Absolute Funds.

                 i.        The actions of the co-conspirators caused substantial economic harm to

  the Absolute Funds, and investors in the Absolute Funds, in the following ways:

                           (1)    Trading in the Penny Stocks was dominated and controlled by

  Homm, Heatherington, and Ficeto, who caused the Absolute Funds to buy and sell shares

  repeatedly through pre-arranged cross-trades. Many of these trades were also consistently used

  to mark the close of the market for those securities, invariably at month end. This timing was

  significant because the calculation of the Absolute Funds NAVs was performed by each fund’s

  administrator on “Valuation Day,” which was defined in the Absolute Funds’ offering

  memoranda as being “the last calendar day of each month and/or such other days as the Directors

  in their absolute discretion may determine. Indeed, the IMs and trading records show that

  Heatherington repeatedly directed Ahn to make trades in order to set certain month and quarter

  ending closing prices.
                           (2)    The effect of the month-end trades was almost always to increase

  or sustain prices of the Penny Stocks. The Absolute Funds’ prospectuses, periodic reports and

  marketing material all reflected these prices and caused the NAVs of many of Funds to increase

  as a result. Even by trading a very small quantity of one of the Penny Stocks at the end of the

  month, when multiplying these artificial prices by the large number of shares that the Absolute

  Funds held in the Penny Stocks, the Funds claimed large unrealized gains in the book values of

  the Penny Stock holdings, which had material effects on the Funds’ NAVs.

                           (3)    The Absolute Funds investors therefore were deceived by the
  Absolute Funds’ published financial reports. Because the Funds’ published NAVs were



                                                                                               Exhibit 2
                                                                                           Page 10 of 17
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 21 of 44 Page ID #:2114



  calculated using then-current market prices for the Penny Stocks, and because those published

  prices had been manipulated by the co-conspirators, the Funds financial reports were

  exaggerated and investors were deceived. But for the false financial reports, investors might not

  have purchased shares in the Funds.

                         (4)    The Absolute Funds investors were also deceived by the

  prospectuses of the Absolute Funds, which represented that the Funds were being professionally

  managed and invested in certain classes of assets, with appropriate oversight as to stock selection

  and risk management. In fact, Homm, Heatherington and Ficeto, acting with and through Ahn,

  committed millions of dollars of the Absolute Funds’ assets to OTC securities that were

  speculative, unseasoned, inappropriate for the Funds’ stated mandates, and, because of the co-

  conspirators’ own actions, in limited supply.

                         (5)    Through the repeated trading of the securities of the Penny Stock

  Companies between the Absolute Funds, the co-conspirators caused the Absolute Funds to incur

  unnecessary and excessive expenses, including brokerage commissions and other fees. This

  resulted in a direct deprivation to the Absolute Funds, and some of these commissions went

  directly to enrich Homm and Ficeto, as co-owners of the broker-dealer Hunter World.

                         (6)    By causing the Absolute Funds to purchase stock from the co-

  conspirators at the false prices that had been elevated through matched trading and marking the
  close, Heatherington and the co-conspirators took money directly from the Absolute Funds.

  Because there was generally no market for these securities other than the Funds, the Funds were

  stuck with these virtually worthless securities after the scheme collapsed.

                         (7)    The overstatements of the NAVs of the Absolute Funds, by virtue

  of the actions of the co-conspirators, distorted both the purchasing and redemption value of the

  Absolute Funds. Because the NAVs were used to value the price of purchasing or redeeming

  shares of a Fund, the inflated financial reports distorted both the purchasing and redemption

  value of the Funds. Accordingly, incoming shareholders paid too much and redemptions had
  hidden premiums based on the inflated figures at which the Absolute Funds valued their



                                                                                              Exhibit 2
                                                                                          Page 11 of 17
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 22 of 44 Page ID #:2115



  positions in the Issuers. The remaining shareholders in the Absolute Funds, in effect, underwrote

  those redemptions. The actual effects of the co-conspirators’ actions left the Absolute Funds

  holding between $440 and $530 million in illiquid securities, securities they could not sell due to

  the fact that the artificial market had collapsed, mostly made up of the U.S. microcap stocks

  purchased and traded by the Absolute Funds through Hunter World. Outside of the funds’

  trading, those securities proved to be practically worthless.

                         (8)     The false financial reports also caused excessive management and

  performance fees to be paid to ACMH (and derivatively, to the ACMH executives and

  employees). The performance and management fees were paid as a percentage of the values of

  the Funds; because the Funds were overvalued, ACMH was overpaid, at the expense of their

  clients, the Absolute Funds.

                         (9)     Investors in the publicly-traded firm ACMH were also deceived by

  the exaggerated published financial reports of the Absolute Funds. Reports prepared by stock

  analysts who followed the ACMH stock looked to the performance of the various Absolute

  Funds to value ACMH. Accordingly, investors who purchased ACMH shares in the public

  markets were also deceived. When the true state of the Funds’ financials was uncovered in

  September 2007, ACMH’s share price dropped precipitously and the ACMH investors lost

  money.
                 (j)     The numerous Windows IMs between Heatherington and Ahn were

  primarily used by them to set artificial prices for the Penny Stocks in the marketplace.

  Heatherington would direct Ahn as to what trades to execute and what prices to establish. There

  are many instances of directives given by Heatherington, through Ahn, and approved by Ficeto,

  that illustrate the co-conspirators’ use of wash trades, matched orders, and orders marking the

  close of the market.

                 (k)     Cangiano is expected to point to examples within the trading records and

  IMs to support his testimony. For example:




                                                                                                 Exhibit 2
                                                                                             Page 12 of 17
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 23 of 44 Page ID #:2116



                          (1)       As confirmed by SEC records, in September 2006, Homm caused

  five Absolute Funds to spend approximately $10 million to purchase more than 4 billion shares

  of ProElite and more than 3 million warrants to purchase ProElite shares exercisable at $0.004

  per share. ProElite also issued shares to Hunter World and to Ficeto’s minor children, and to

  CIC Global. In January 2007, ProElite filed a registration statement to register these shares with

  the SEC; the registration statement became effective, meaning the shares were registered to

  trade, on May 14, 2007.

                          (2)       As reflected in the IM records, on May 15, 2007, Heatherington

  directed that all written confirmations of the May 15, 2007 transactions in ProElite (whose ticker

  symbol was PELE) be sent only to him, as follows:

                 Heatherington: PELE confirms to me only today pls [please].

                 Ahn: got it, I will make sure it goes only to your Hotmail.
                          (3)       Cangiano is expected to testify that this IM exchange, which was

  to ensure that the trade confirmations would not been sent to ACMH through the normal

  channels but be sent to Heatherington’s private e-mail, is consistent with the conclusion that

  there was no legitimate business purpose for the trades, and that the trades reflect self-dealing on

  Heatherington’s part.

                          (4)       After the May 15, 2007 email, Hunter World executed the
  following trades, all of which occurred after the close of the market on that same day and within

  a span of minutes:

                                Buy or    Execution      Volume      Price     Total Proceeds
   Account Name
                                Sell      Time
   Activist Value Fund          S         16:36          500,000     $3.20     $1,600,000
   Octane Fund                  B         16:36          500,000     $3.30     $1,650,000
   Large Cap Fund               S         16:36          600,000     $3.20     $1,920,000
   East West Fund               B         16:36          600,000     $3.30     $1,980,000
   European Catalyst                                     3,000,000   $3.20     $9,600,000
                                S         16:36
   Fund
   Return Europe Fund           B         16:36          3,000,000 $3.30       $9,900,000




                                                                                                Exhibit 2
                                                                                            Page 13 of 17
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 24 of 44 Page ID #:2117




                               Buy or    Execution      Volume      Price      Total Proceeds
   Account Name
                               Sell      Time
   CIC Global                                           140,000     $7.99      $1,118,600
                               S         16:38
   (HEATHERINGTON)
   Hunter World                S         16:38          800,000     $7.99      $6,392,000
   Return Europe Fund          B         16:38          940,000     $8.05      $7,567,000
   T.F. as custodian for                                5,000       $11.99     $59,950
                               S         16:40
   his minor daughter
   T.F. as custodian for                                5,000       $11.99     $59,950
                               S         16:40
   his minor daughter
   Return Europe Fund          B         16:40          10,000      $12.05     $120,500


                         (5)       In summary, in a span of minutes, Heatherington and the co-
  conspirators, who were the only parties to hold tradeable shares of ProElite, drove the price of

  ProElite stock from $3.20 to $12.00, and then sold portions of their personal ProElite stock

  holdings to the Return Europe Fund at elevated prices. By using his position as a trader at

  ACMH to cause Return Europe Fund to purchase 140,000 shares from CIC Global, the company

  that he owned with his brother, at the wholly invented stock price of $7.99, Heatherington

  effectively embezzled $1 million from the Return Europe Fund, the client fund of

  Heatherington’s employer, ACMH, through a single trade.

                         (6)       On May 16, 2007, using the Windows IM system, Ahn noted that

  Bloomberg was publicly reflecting the volume from the previous day’s cross-trades. He told

  Heatherington:
         Ahn:      “ just fyi, looks like certain pages of Bloomberg are showing stuff from PELE.”

         Heatherington: “perfect, hope it stays that way”

                   (l)   These messages indicate that another outcome of placing these cross-

  trades was to publicly disseminate highly deceptive information to the market – that is, what

  appeared to be substantial trading volume in ProElite, was, in fact, artificially created by the co-

  conspirators, in a security where they accounted for almost 100% of the trading volume. Because




                                                                                                Exhibit 2
                                                                                            Page 14 of 17
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 25 of 44 Page ID #:2118



  there was no public demand for the stock, any apparent increase in market price was a direct

  result of these pre-arranged cross-trades, thus perpetrating a fraud on the market.

                 (m)     Trading records also show that Heatherington and Ficeto employed

  matched orders to liquidate their personal holdings and sell them to the Absolute Funds at the

  inflated prices. Between May 15, 2007, when the Absolute Funds’ and the co-conspirator’s

  shares became registered to trade, and September 19, 2007, when Homm resigned,

  approximately 1.2 million shares of ProElite were sold by accounts controlled by Heatherington

  and Ficeto at around $15 per share for total proceeds of around $18 million. This does not

  include the sales commissions and credits which accrued to Hunter World as a result of the

  Absolute Funds’ and the defendants’ trading in ProElite.

                 (n)     The Absolute Funds purchased another $25 million in shares and warrants

  of Pro Elite in June 2007, based on public documents and SEC filings. Records from the

  Absolute Funds expected to be introduced at trial show that Heatherington signed the wire

  instructions authorizing the release of the Absolute Funds’ monies to purchase the Pro Elite

  shares.

                 (o)     From his review of the trading records pertaining to the Penny Stock

  Companies, Cangiano is expected to testify that, over the period from at least September 2004

  through September 2007, the prices of the Penny Stocks were not left to the normal market
  forces of supply and demand, but were instead manipulated through various devices and

  contrivances engineered or carried out by the co-conspirators, including wash sales, matched

  orders, marking the close, and pre-arranged cross-trading between the Absolute Funds and

  sometimes Hunter World, CIC Global, and The Hunter Fund. For example, the instant message

  and trading records show that between approximately April and August 2007, trades were placed

  through Hunter World to keep the closing price of Berman Center for the month between $2.50

  and $4.00 per share but, after Homm’s resignation and Heatherington’s departure from ACMH

  in September, the co-conspirators were no longer propping up the price of Berman Center stock
  and it dropped to as low as $0.55 per share by December 22, 2007.



                                                                                             Exhibit 2
                                                                                         Page 15 of 17
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 26 of 44 Page ID #:2119



                 (p)     Cangiano is also expected to testify that this manipulative trading by the

  co-conspirators caused the prices of Penny Stocks to rise, and caused the investors in the

  Absolute Funds to pay artificially excessive prices for their positions. These prices also were

  incorporated into the Absolute Funds’ position reports and financial records. The result of these

  arrangements caused the holders of the Absolute Funds to pay artificially excessive prices for

  their positions. Further, the inflated prices also had the effect of altering the NAV for the

  Absolute Funds in question. These NAVs were reflected in the Absolute Funds periodic reports

  and marketing material, thereby deceiving investors in the affected Absolute Funds as to the true

  value of the Absolute Funds’ portfolios. Ultimately, it was the hedge funds investors who

  realized the losses from the use of typical artificial devices designed to alter the free forces of

  supply and demand.

                 (q)     Cangiano is expected to opine that, due to the nature of trades that the co-

  conspirators placed to drive up and sustain the artificial prices, the Absolute Funds would not

  have been (and were not) able to liquidate or dispose of their holdings in the Penny Stock

  Companies at the prices that their own activity had created, because there was little or no

  demand for the stocks outside of the co-conspirators and the Funds at those artificial prices.

  Cangiano is expected to cite to the September 19, 2007, ACMH press release, which was issued

  the day after Homm’s sudden departure, which stated that the ACMH Board had begun a review
  of the equity fund business, in particular “the investment funds previously under Florian

  Homm’s immediate control,” and had discovered the illiquid nature of the securities holdings,

  particularly those that traded on the “US-based Over the Counter Bulletin Board/Pink Sheets,”

  and had frozen redemptions in the Absolute Funds for a 12-month period. Cangiano is also

  expected to rely on the testimony of Glenn Kennedy that described the subsequent restructuring

  of the equity funds, and the efforts made to liquidate the Penny Stock Companies’ securities, all

  of which ultimately were either written off or sold for small fractions of the values at which they

  were carried on the Absolute Funds’ books.




                                                                                                  Exhibit 2
                                                                                              Page 16 of 17
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 27 of 44 Page ID #:2120



                 (r)     Finally, Cangiano is expected to opine that, while the investors in the

  Absolute Funds were most affected by the manipulative trading and ultimately bore substantial

  losses on the Absolute Funds’ purchases of the Penny Stocks, co-conspirators’ actions also had a

  deleterious effect on the overall marketplace. The use of devices such as wash sales, matched

  orders, and marking the close have the effect of giving the investing public the illusion that

  published prices and volume figures were established in a free and open market. Such was not

  the case here since prices and transactions were orchestrated by the defendants and were not set

  by an unfettered market. Investors in general often rely on market data to make important

  investment decisions and have a right to expect market data to accurately reflect the perceived

  value of a company based on actual prices that other investors are willing to pay. The use of

  artificial devices for whatever purpose serves to deny the public that right.




                                                                                               Exhibit 2
                                                                                           Page 17 of 17
     Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 28 of 44 Page ID #:2121



1

2

3

4

5

6

7

8

9
10
                                       Exhibit 3
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                               4
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 29 of 44 Page ID #:2122



                 CANGIANO TESTIMONY SUMMARY – REVISED 20190528

         James M. Cangiano is an expert in the United States and global securities industry and

  the laws and regulations governing securities transactions in the United States. Cangiano has 47

  years’ experience in the securities industry, including employment from in or about 1972 through

  2004 at the National Association of Securities Dealers (“NASD”), the predecessor entity to the

  Financial Industry Regulatory Authority (“FINRA”). Among other things, from 1986 through

  1999, Cangiano was Senior Vice President of Market Regulation for the NASD. In that role,

  Cangiano was the senior executive in charge of policing the “Over the Counter Bulletin Board”

  (or “OTCBB”) and the Nasdaq Stock Market, which required him to establish surveillance and

  examination policies and procedures for the NASD in the area of small cap and micro-cap fraud.

  Cangiano was also responsible for working to establish regulatory policy for trading practices

  involving the OTC market. Mr. Cangiano is an expert in the rules and regulations that govern

  trading on the domestic national exchanges, such as the New York Stock Exchange and Nasdaq

  Stock Market, as well as the domestic OTC markets. Given his extensive regulatory

  background, he is qualified to analyze trading data and to give an expert opinion to identify

  certain “earmarks” commonly present in trading and surrounding circumstances where findings

  of market manipulation have been found. Cangiano is expected to provide an overview of the

  securities markets and generally identify the hallmarks of market manipulation schemes and

  reflect them in connection with the facts of this case, in sum and substance, as follows:

         1.      In a free and open market, prices for securities are set by the forces of supply and

  demand. A free market is generally characterized as one “where prices may be established by

  the free and honest balancing of investment demand with investment supply.” In most instances,

  securities are widely traded by numerous independent buyers and sellers who bring their
  collective judgments to bear regarding the perceived value of a security. These buyers and




                                                                                                 Exhibit 3
                                                                                              Page 1 of 16
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 30 of 44 Page ID #:2123



  sellers appear to and generally do possess legitimate economic motives for entering into a

  transaction.

         2.         Under the securities laws, investors have the right to expect that the market in

  which they are buying or selling securities is free of artificial interference and is based on a

  combination of the present and future successes of the issuer and other informed investors

  coming together to buy or sell based on an accurate mix of issuer and market information then

  currently available. The rules of the Securities and Exchange Commission, FINRA, and the

  national securities exchanges and associations require that significant disclosures be made

  regarding the nature of an issuer of securities, its business, and its finances. The exchanges

  require listed companies to file periodic reports and to announce publicly the existence of

  material news that might affect the underlying value of the security. In a free market, buyers and

  sellers make investment decisions based on a company’s disclosures and their perception of the

  company’s prospects for the future. In general, market manipulation (causing share prices to

  increase or decrease for reasons not caused by free market forces but through artificial means)

  has been found to be an act of deceit and fraud because it causes stock prices to be falsely

  reported. Based on this deceit or falsehood, buyers and sellers may enter into transactions which

  they would not normally have entered into (absent the false information) and which may result in

  pecuniary loss.
         3.         The closing price of a security, based on the last sale of the day, is of particular

  interest to investors as it represents the last reported transaction of the day. Among other things,

  the last sale of the day or month is widely disseminated to the investing public, both

  electronically and in print, to allow current and prospective investors to readily ascertain the

  underlying economic value of the security in question. The last sale of the day is used in

  assessing trends in the market performance of the security. In the context of a hedge fund, the

  last sale of the last day of the month is extremely important in determining a fund’s performance

  measured by both the fund’s Net Asset Value (“NAV”) and the unrealized gains on the assets
  held within a fund’s portfolio. The monthly, quarterly, and year-end NAV for a fund is then



                                                                                                    Exhibit 3
                                                                                                 Page 2 of 16
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 31 of 44 Page ID #:2124



  used to calculate the fund’s share price when new investors want to buy-in or when existing

  shareholders seek to redeem shares of the fund. Fund prospectuses, proxy soliciting materials,

  periodic reports and newsletters typically reflect those prices to current and prospective

  shareholders. Thus, when the stock prices used to calculate a fund’s NAV have been artificially

  set, the effect is that investors are misled as to the value of the fund.

            4.    There is no exhaustive list of elements that could make up market manipulation

  schemes because, as U.S. courts have recognized, the antifraud laws are designed to “encompass

  the infinite variety of devices that are alien to the climate of fair dealing.” Herpich v. Wallace,

  430 F.2d 792, 802 (5th Cir. 1970). Essentially, market manipulation is a willful attempt by the

  participants to interfere with the free market forces of supply and demand, and may involve a

  variety of techniques. There are common elements of market manipulation schemes, however,

  that often are present as they relate to the trading of micro- and small-cap OTC stocks Those

  “classic” devices include the following:

                  a.      “Wash sales” are “sales of securities made at about the same time as a

  purchase of the same . . . resulting in no change of beneficial ownership.” A “matched order” is

  an “order to buy and sell the same security, at about the same time, in about the same quantity,

  and at the same price.” Wash sales and matched orders are offsetting buy and sell orders that are

  used to create the impression of apparent activity of market demand for a security. Wash sales
  and matched orders are explicitly defined as manipulative in Section 9 of the Securities

  Exchange Act of 1934, 15 U.S.C. § 78i.

                  b.      “Marking the close,” refers to a practice known in the securities industry

  as attempting to influence or control the closing price of a stock by executing purchase or sale

  orders at or near the close of the market. Interference in the market to establish a particular last

  sale of the day price were done, for example, in an effort to increase the price or demand for a

  stock, is deceptive and therefore detrimental to investors and the market in general. Marking the

  close transactions usually involve actual trades but may also involve wash sales or matched
  orders.



                                                                                                  Exhibit 3
                                                                                               Page 3 of 16
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 32 of 44 Page ID #:2125



                 c.      A key indicator of marking the close is a pattern of trades occurring at or

  near the close of the market that have the effect of influencing or establishing the closing price

  that day. A pattern of up ticks or down ticks at the close of the market that occur over a period

  of time may also be indicative of an effort to mark the close. A distinct pattern of activity by the

  same parties could indicate that they are attempting to affect the price at which the stock will

  close, given some pecuniary purpose.

                 d.      Where the same market participant consistently establishes the closing

  price is another key indicator of an attempt to “mark the close.” Generally, these closing trades

  do not make economic sense particularly when a participant places orders for a security at a price

  higher than what would be available in the market, because it requires the participant to pay

  more than needed for the security. Accordingly, the hallmarks of a “marking the close” scheme

  include a pattern of trading above (or below) the market at the close of the day or month, with

  significant motivation or pecuniary interests in doing so.

         5.      Market-related schemes often involve the securities of issuer companies that are

  small and thinly capitalized with few assets, little or no operating history, inexperienced

  management and no real business plan, or may involve an ongoing business concern in need of

  capital, restructuring, or a new business plan. These companies are selected because they not

  generally known to the investing public. Because of the lack of genuine investor interest, it is
  easier for the scheme participants to dominate and control the trading of their securities.

         6.      The scheme participants need to have a publicly traded entity in order to quickly

  access public markets to permit them to sell their own stock. For these reasons, another common

  practice is to acquire a public “shell” company, which generally is a dormant company with little

  or no assets, little or no operations, but that has value because it has a trading symbol and

  immediate access to public markets.

         7.      Scheme participants often will identify a small company (“target company”), and

  merge it with the shell company that is already publicly traded. One indicia of such a scheme is
  when the target company has little or no operating history, inexperienced management, a limited



                                                                                                   Exhibit 3
                                                                                                Page 4 of 16
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 33 of 44 Page ID #:2126



  business plan, and no public following, so there is no obvious reason why the company would

  benefit from access to public capital, yet such company acquires a shell public company in order

  to effect what is called a “reverse merger.” Depending on the structure of the deal, the target

  company or the shell itself may become the surviving entity. In either case, the net result is the

  same: the scheme participants end up with a publicly traded entity; acquire substantial amounts

  of the stock at little or no cost where the shares of which can now be sold into a marketplace,

  which has been artificially interfered with by the participants.

            8.   PIPE (“Private Investment In Public Equity”) transactions have been found to be

  used in market-related schemes. PIPE transactions, in which a private investor buys a publicly

  traded stock in a private transaction, are a lawful method of financing, but the SEC has initiated a

  number of proceedings into abuses in the PIPE area. PIPE transactions involve unregistered

  securities usually in the form of common, preferred, or convertible shares. The possibilities of

  manipulation are heightened because the securities are low priced and the securities are not

  publicly known. Indeed, promoters paid in shares have an opportunity to pump up the price of

  the securities and then sell restricted shares of the securities into the public market at inflated

  prices.

            9.   Securities regulators and courts have laid out some general criteria to establish

  whether a market is dominated and controlled by a particular broker-dealer. Relevant to the
  determination of whether a firm dominates and controls a market for a security is whether a

  particular broker/market maker underwrote the security and sold a substantial percentage of the

  offering to its own customers, whether the firm was responsible for significant trading in the

  aftermarket, and whether the remaining amount of aftermarket trading was fragmented among

  other dealers. If a market maker has the ability to control prices, it can artificially set them

  higher through price leadership. Paying increasingly higher prices for a security, and bidding up

  a stock or causing it be bid up, are well-established techniques used by participants in a market-

  related schemes. In a market where the floating supply is small, purchases of securities at
  increasing prices have an especially significant impact on price. Price rigging may be



                                                                                                  Exhibit 3
                                                                                               Page 5 of 16
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 34 of 44 Page ID #:2127



  accomplished by a market maker who places successively higher bids for the stock as part of an

  orchestrated plan to push the stock price higher.

          10.     Cangiano is expected to testify that a broker (such as ACMH’s prime brokers)

  may extend credit to their investors by way of a margin account. Securities in a margin account

  are purchased with cash loaned to the investor where the securities themselves are used as

  collateral. Margin is the amount of “down payment” that an investor must make in a margin

  purchase and is usually expressed as a percentage. For example, if a security were priced at $20

  per share, a margin investor purchasing 100 shares would only have to deposit $10,000. The

  remaining $10,000 would be lent to the investor by his broker. The securities holdings in a

  “margin” account are valued (“marked to market”) daily to insure that the account has sufficient

  equity (“maintenance margin”) (the total value of the securities in the margin account minus

  what has been borrowed from the broker) to remain above the minimum level required by

  industry regulators (25%) or higher levels required by individual brokerage firms.

          11.     Cangiano is further expected to testify that a “margin call” would occur if the

  equity fell below the appropriate maintenance level. Failure to maintain the required

  maintenance margin would result in mandating that the investor deposit additional cash or

  securities into the account when the value of the underlying securities is not sufficient to

  adequately maintain the required margin maintenance amount. For example, if the position
  referenced above was marked to market at $10,000, this would result in zero equity in the

  account ($10,000 minus $10,000) and the account would be under margined. If additional assets

  are not deposited to bring the account to the required maintenance, the broker has the right to

  begin liquidating securities in the account until it meets the appropriate levels. This may be done

  at the broker’s discretion without the consent of the customer as regards the timing of the trades

  or the securities liquidated.

          12.     Cangiano has reviewed, among other things, the following: Hunter World trading

  blotter; trading records maintained by the Absolute Funds; trading records maintained by
  FINRA; Bloomberg instant messages (“IMs”) and emails maintained by Hunter World; Tony



                                                                                                Exhibit 3
                                                                                             Page 6 of 16
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 35 of 44 Page ID #:2128



  Ahn’s Windows IMs; various SEC filings by the Penny Stock Companies; and email

  communications maintained by Hunter World and ACMH, all of which are expected to be

  introduced into evidence at trial. Cangiano has reached certain opinions regarding the trading

  that took place at Hunter World at issue in this case. Based on his review and analysis, as well as

  his background and expertise, Cangiano is expected to testify to the principal opinions and

  conclusions set forth below.

                 a.      Ficeto, Colin Heatherington (“Heatherington”), and Homm possessed an

  ability to influence the market prices of the securities in question through their domination and

  control of the market for those securities and their apparent de facto control over the accounts of

  the Absolute Funds. For example, to ensure their ability to control the market for the Penny

  Stocks, Ficeto identified companies with scant investor interest, typically caused them to be

  reverse merged with publicly traded shell companies and, with Homm and Heatherington, caused

  the Absolute Funds to buy massive quantities of their shares in PIPE transactions, which shares

  later were registered for public trading. As part of these deals, Ficeto also generally negotiated

  lock-up agreements with the Penny Stock Companies’ directors, executive officers and/or then-

  existing shareholders to withhold their shares from trading in the market for a period of time.

  These lock up agreements had the effect of giving the participants and the Funds control of all or

  nearly all of the tradeable shares. Typically, when the lock up agreements expired and the
  insiders attempted to sell their shares, the effect would be that the price of the shares would fall

  substantially. For example, through matched trades, the participants kept the closing price of

  Micromed at or nearly $4.00 per share until March 30, 2007 but after the lock out agreements

  expired on or about April 1, 2007, the stock began an inexorable slide and by April 23, 2007, the

  share price had dropped as low as $0.32 per share.

                 b.      The participants used techniques that have been recognized by the SEC,

  FINRA and U.S. courts as “manipulative devices,” including wash sales and matched orders, and

  thereby caused the reported prices and trading volumes of the Penny Stocks to be artificially set
  rather than be established through the free forces of supply and demand. Their effect on the



                                                                                                 Exhibit 3
                                                                                              Page 7 of 16
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 36 of 44 Page ID #:2129



  market for the securities of the Penny Stock Companies was substantial in that it gave the

  appearance of an active market for the securities in question when, in fact, the defendants

  dominated the trading volume in those securities and inflated the reported trading volume and

  price of the securities through artificial means.

                 c.      Transactions executed near the end of the trading day made through

  Hunter World, including cross trades between various Absolute Funds, had the effect of setting

  the closing prices of the securities of the Penny Stock Companies on those dates, characteristic of

  a practice known by industry professionals and securities regulators as “marking the close.”

                 d.      Generally in most market-related schemes, members of the public are the

  victims of the artificial pricing, because they are generally induced to buy shares at above-market

  prices. For example, in what is colloquially referred to as a “pump and dump” scheme,

  conspirators often cause false and misleading press releases to be issued, which purport that the

  issuers have made an “important” breakthrough or discovery. Such public disclosures are

  intended to “pump” up the stock and bring investors into the market to act as contra parties to

  sales being made by the participants from their positions (when conspirators then “dump” their

  shares). This “contra party” (or third-party) liquidity, provided by innocent investors, is

  generally what enables participants to profit from selling their cheap stock. In this case,

  however, the (contra party) liquidity was provided by the Absolute Funds, which purchased and
  sold shares of the stock strictly amongst the family of funds at any prices that were artificially

  set. The effect was to raise the price of the securities in question resulting in the funds

  purchasing and selling stock at prices which did not reflect the free forces of supply.

                 e.      The trades that were placed in the Penny Stocks show that the participants

  were not rational and had little or no economic purpose, yet the Absolute Funds purchased the

  Penny Stocks at artificial prices; that is, the Absolute Funds repeatedly paid artificially set prices

  for the Penny Stocks. The share prices of the Penny Stocks did not reflect consideration for the

  lack of economic success of the Penny Stock Companies, all of whom repeatedly posted
  substantial losses during the period in question. None of the Penny Stock Companies was



                                                                                                   Exhibit 3
                                                                                                Page 8 of 16
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 37 of 44 Page ID #:2130



  profitable but nonetheless they managed to achieve significant market valuations based on cross

  trading between and among the Absolute Funds. Notwithstanding their poor business prospects,

  the defendants caused the Absolute Funds to purchase additional shares of the Penny Stock

  Companies, even when the Absolute Funds already held substantial positions in those securities.

                 f.     Heatherington and Ahn’s instant messages were not part of HWM books

  and records and these (IMs) demonstrate that the purpose of the trades was setting or maintaining

  certain stock prices, and had a direct impact on the publicized Funds’ valuations.

                 g.     For example, Heatherington expressly requested that Ahn trade as

  necessary to achieve certain prescribed prices, at times Heatherington mentioned that this

  motivation was to affect the Funds’ published financial results:

                        (1)     On October 11, 2006, Ahn, using the private Windows IM system,

  sent a message to Heatherington confirming that “the print [meaning the stock price as reflected

  on the public listing systems] in [ProElite would] change in the next couple of days.

  Heatherington replied, “ok, the sooner the better, we need it to release the NAVs.”

                        (2)     On September 20, 2006, using the private Windows IM system,

  Heatherington instructed Ahn to have “AIF” [Absolute India Fund] buy 800,000 shares of

  Logistical Support at $0.17, stating: “AIF needs a bit of performance.” Ahn confirmed that he

  would “put it after 30 minutes after the close to make it less conspicuous.”
                        (3)     The sales to, and trading among, the Absolute Funds permitted

  Ficeto, Homm and Heatherington to sell their individually-controlled shares of the Penny Stocks

  to the Absolute Funds at substantial profits and provided significant economic motivation to

  undertake many of the cross-trades between the Absolute Funds.

                 i.     These actions had substantial effect on the Absolute Funds, and investors

  in the Absolute Funds, in the following ways:

                        (1) Hunter World Market, Homm, Heatherington, and Ficeto accounted

  for the predominance of the trading volume in the Penny Stocks and caused the Absolute Funds
  to buy and sell shares repeatedly through cross-trades they authorized. Many of these trades also



                                                                                             Exhibit 3
                                                                                          Page 9 of 16
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 38 of 44 Page ID #:2131



  consistently had the effect of marking the close of the market for those securities, invariably at

  month end. This timing was significant because the calculation of the Absolute Funds NAVs was

  performed by each fund’s administrator on “Valuation Day,” which was defined in the Absolute

  Funds’ offering memoranda as being “the last calendar day of each month and/or such other days

  as the Directors in their absolute discretion may determine.” Indeed, the IMs and trading records

  show that Heatherington repeatedly directed Ahn to make trades in order to obtain certain month

  and quarter ending closing prices that Heatherington had previously dictated.

                         (2)     The effect of the month-end trades was almost always to increase

  or sustain prices of the Penny Stocks. The Absolute Funds’ prospectuses, periodic reports and

  marketing material all reflected these prices and caused the NAVs of many of Funds to increase

  as a result. Even by trading a very small quantity of one of the Penny Stocks at the end of the

  month, when multiplying these artificial prices by the large number of shares that the Absolute

  Funds held in the Penny Stocks, the Funds claimed large unrealized gains in the book values of

  the Penny Stock holdings, which had material effects on the Funds’ NAVs.

                         (3)     The Absolute Funds investors therefore received the Absolute

  Funds’ published financial reports that were based on the prices dictated by Heatherington.

  Because the Funds’ published NAVs were calculated using then-current market prices for the

  Penny Stocks, and because those published prices had been arranged by the participants, the
  Funds financial reports were affected by these actions.

                         (4)     The Absolute Funds investors were also told by the prospectuses of

  the Absolute Funds, that the Funds were being professionally managed and invested in certain

  classes of assets, with appropriate oversight as to stock selection and risk management. In fact,

  Homm, Heatherington and Ficeto, acting with and through Ahn, committed millions of dollars of

  the Absolute Funds’ assets to OTC securities that were speculative, unseasoned, inappropriate

  for the Funds’ stated mandates, and, because of their own actions, in limited supply.

                         (5)     Through the repeated trading of the securities of the Penny Stock
  Companies between the Absolute Funds, the participants had the effect of having the Absolute



                                                                                                Exhibit 3
                                                                                            Page 10 of 16
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 39 of 44 Page ID #:2132



  Funds incur unnecessary and excessive expenses, including brokerage commissions and other

  fees. This resulted in a direct deprivation to the Absolute Funds, and some of these commissions

  went directly to Homm and Ficeto, as co-owners of the broker-dealer Hunter World.

                          (6)     In typical fashion, because there was generally no market for these

  securities other than the Funds, the Funds were stuck with these virtually worthless securities

  after the scheme collapsed.

                          (7)     The overstatements of the NAVs of the Absolute Funds had the

  effect of distorting both the purchasing and redemption value of the Absolute Funds. Because

  the NAVs were used to value the price of purchasing or redeeming shares of a Fund, the inflated

  financial reports distorted both the purchasing and redemption value of the Funds. Accordingly,

  incoming shareholders paid too much and redemptions had hidden premiums based on the

  inflated figures at which the Absolute Funds valued their positions in the Issuers. The remaining

  shareholders in the Absolute Funds, in effect, underwrote those redemptions. The actual effects

  of the participants’ actions left the Absolute Funds holding between $440 and $530 million in

  illiquid securities, securities they could not sell due to the fact that the artificial market had

  collapsed, for the U.S. microcap stocks purchased and traded by the Absolute Funds through

  Hunter World. Outside of the funds’ trading, those securities proved to be practically worthless.

                          (8)     The financial reports also caused excessive management and
  performance fees to be paid to ACMH (and derivatively, to the ACMH executives and

  employees). The performance and management fees were paid as a percentage of the values of

  the Funds; because the Funds were artificially overvalued, ACMH was overpaid, at the expense

  of their clients, the Absolute Funds.

                          (9)     Investors in the publicly-traded firm ACMH were also misled by

  the exaggerated published financial reports of the Absolute Funds. Reports prepared by stock

  analysts who followed the ACMH stock looked to the performance of the various Absolute

  Funds to value ACMH. Accordingly, investors who purchased ACMH shares in the public
  markets were also affected. When the true state of the Funds’ financials was uncovered in



                                                                                                    Exhibit 3
                                                                                                Page 11 of 16
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 40 of 44 Page ID #:2133



  September 2007, ACMH’s share price dropped precipitously and the ACMH investors lost

  money.

                   (j)    The numerous Windows IMs between Heatherington and Ahn were

  primarily used by them to set artificial prices for the Penny Stocks in the marketplace.

  Heatherington would direct Ahn as to what trades to execute and what prices to establish. There

  are many instances of directives given by Heatherington, through Ahn, and approved by Ficeto,

  that illustrate the participants’ use of wash trades, matched orders, and orders marking the close

  of the market.

                   (k)    Cangiano is expected to point to examples within the trading records and

  IMs to support his testimony. For example:

                          (1)     As confirmed by SEC records, in September 2006, Homm caused

  five Absolute Funds to spend approximately $10 million to purchase more than 4 billion shares

  of ProElite and more than 3 million warrants to purchase ProElite shares exercisable at $0.004

  per share. ProElite also issued shares to Hunter World and to Ficeto’s minor children, and to

  CIC Global. In January 2007, ProElite filed a registration statement to register these shares with

  the SEC; the registration statement became effective, meaning the shares were registered to trade

  on the open market, on May 14, 2007.

                          (2)     As reflected in the IM records, on May 15, 2007, Heatherington
  directed that all written confirmations of the May 15, 2007 transactions in ProElite (whose ticker

  symbol was PELE) be sent only to him, as follows:

                   Heatherington: PELE confirms to me only today pls [please].

                   Ahn: got it, I will make sure it goes only to your Hotmail.
                          (3)     Cangiano is expected to testify that this IM exchange, which was

  to ensure that the trade confirmations would not been sent to ACMH through the normal

  channels but be sent to Heatherington’s private e-mail, is consistent with the conclusion that the

  trades were prearranged, and resulted in Heatherington and Ficeto related accounts liquidating
  there positions at substantially higher prices.



                                                                                                 Exhibit 3
                                                                                             Page 12 of 16
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 41 of 44 Page ID #:2134



                          (4)       After the May 15, 2007 email, Hunter World executed the

  following trades, all of which occurred after the close of the market on that same day and within

  a span of minutes:

                                Buy or    Execution      Volume      Price    Total Proceeds
   Account Name
                                Sell      Time
   Activist Value Fund          S         16:36          500,000     $3.20    $1,600,000
   Octane Fund                  B         16:36          500,000     $3.30    $1,650,000
   Large Cap Fund               S         16:36          600,000     $3.20    $1,920,000
   East West Fund               B         16:36          600,000     $3.30    $1,980,000
   European Catalyst                                     3,000,000   $3.20    $9,600,000
                                S         16:36
   Fund
   Return Europe Fund           B         16:36          3,000,000 $3.30      $9,900,000
   CIC Global                                            140,000   $7.99      $1,118,600
                                S         16:38
   (HEATHERINGTON)
   Hunter World                 S         16:38          800,000     $7.99    $6,392,000
   Return Europe Fund           B         16:38          940,000     $8.05    $7,567,000
   T.F. as custodian for                                 5,000       $11.99   $59,950
                                S         16:40
   his minor daughter
   T.F. as custodian for                                 5,000       $11.99   $59,950
                                S         16:40
   his minor daughter
   Return Europe Fund           B         16:40          10,000      $12.05   $120,500


                          (5)       In summary, in a span of minutes, Heatherington and the

  participants, who were the only parties to hold tradeable shares of ProElite, executed trades at

  successfully higher prices for ProElite stock from $3.20 to $12.00, and then sold portions of their
  personal ProElite stock holdings to the Return Europe Fund at the higher prices. Colin

  Heatherington caused the Return Europe Fund to purchase 140,000 shares from CIC Global, the

  company that he owned with his brother, at the price of $7.99, Heatherington effectively

  liquidating this position at a substantial profit.

  (6)     On May 16, 2007, using the Windows IM system, Ahn noted that Bloomberg was

  publicly reflecting the volume from the previous day’s cross-trades. He told Heatherington:
          Ahn:    “ just fyi, looks like certain pages of Bloomberg are showing stuff from PELE.”

          Heatherington: “perfect, hope it stays that way”




                                                                                                  Exhibit 3
                                                                                              Page 13 of 16
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 42 of 44 Page ID #:2135



                 (l)     These messages indicate that another outcome of placing these cross-

  trades was to publicly disseminate artificial information to the market – that is, what appeared to

  be substantial trading volume in ProElite, was, in fact, artificially created by the participants, in a

  security where they accounted for almost 100% of the trading volume. Because there was no

  public demand for the stock, any apparent increase in market price was a direct result of these

  pre-arranged cross-trades.

                 (m)     Trading records also show that Heatherington and Ficeto employed

  matched orders to liquidate their personal holdings and sell them to the Absolute Funds at the

  inflated prices. Between May 15, 2007, when the Absolute Funds’ and the co-conspirator’s

  shares became registered to trade, and September 19, 2007, when Homm resigned,

  approximately 1.2 million shares of ProElite were sold by accounts controlled by Heatherington

  and Ficeto at around $15 per share for total proceeds of around $18 million. This does not

  include the sales commissions and credits which accrued to Hunter World as a result of the

  Absolute Funds’ and the defendants’ trading in ProElite.

                 (n)     The Absolute Funds purchased another $25 million in shares and warrants

  of Pro Elite in June 2007, based on public documents and SEC filings. Records from the

  Absolute Funds expected to be introduced at trial show that Heatherington signed the wire

  instructions authorizing the release of the Absolute Funds’ monies to purchase the Pro Elite
  shares.

                 (o)     From his review of the trading records pertaining to the Penny Stock

  Companies, Cangiano is expected to testify that, over the period from at least September 2004

  through September 2007, the prices of the Penny Stocks were not left to the normal market

  forces of supply and demand, but, instead through various devices and contrivances used by the

  participants, were artificially set. The devices employed included wash sales, matched orders,

  and marking the close, between the Absolute Funds and sometimes Hunter World, CIC Global,

  and The Hunter Fund. For example, the instant message and trading records show that between
  approximately April and August 2007, trades were placed through Hunter World, which had the



                                                                                                  Exhibit 3
                                                                                              Page 14 of 16
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 43 of 44 Page ID #:2136



  effect of keeping the closing price of Berman Center for the month between $2.50 and $4.00 per

  share but, after Homm’s resignation and Heatherington’s departure from ACMH in September,

  the participants were no longer involved in Berman Center stock and it dropped to as low as

  $0.55 per share by December 22, 2007.

                 (p)     Cangiano is also expected to testify that the trading by the participants had

  the effect of causing the prices of Penny Stocks to rise, and caused the investors in the Absolute

  Funds to pay artificially excessive prices for their positions. These prices also were incorporated

  into the Absolute Funds’ position reports and financial records. The result of these arrangements

  caused the holders of the Absolute Funds to pay artificially excessive prices for their positions.

  Further, the inflated prices also had the effect of altering the NAV for the Absolute Funds in

  question. These NAVs were reflected in the Absolute Funds periodic reports and marketing

  material, thereby deceiving investors in the affected Absolute Funds as to the true value of the

  Absolute Funds’ portfolios. Ultimately, it was the hedge funds investors who realized the losses

  from the use of typical artificial devices designed to alter the free forces of supply and demand.

                 (q)     Cangiano is expected to opine that, due to the nature of trades that the

  participants placed to create the artificial prices, the Absolute Funds would not have been (and

  were not) able to liquidate or dispose of their holdings in the Penny Stock Companies at the

  prices that their own activity had created, because there was little or no demand for the stocks
  outside of the participants and the Funds at those artificial prices. Cangiano is expected to cite to

  the September 19, 2007, ACMH press release, which was issued the day after Homm’s sudden

  departure, which stated that the ACMH Board had begun a review of the equity fund business, in

  particular “the investment funds previously under Florian Homm’s immediate control,” and had

  discovered the illiquid nature of the securities holdings, particularly those that traded on the “US-

  based Over the Counter Bulletin Board/Pink Sheets,” and had frozen redemptions in the

  Absolute Funds for a 12-month period. Cangiano is also expected to rely on the subsequent

  ACMH press releases that described the restructuring of the equity funds, and the efforts made to
  liquidate the Penny Stock Companies’ securities, all of which ultimately were either written off



                                                                                                Exhibit 3
                                                                                            Page 15 of 16
Case 2:13-cr-00183-JAK Document 162-1 Filed 05/28/19 Page 44 of 44 Page ID #:2137



  or sold for small fractions of the values at which they were carried on the Absolute Funds’

  books.

                 (r)     Finally, Cangiano is expected to opine that, while the investors in the

  Absolute Funds were most affected by the trading and ultimately bore substantial losses on the

  Absolute Funds’ purchases of the Penny Stocks, participants’ actions also had a deleterious

  effect on the overall marketplace. The use of devices such as wash sales, matched orders, and

  marking the close have the effect of giving the investing public the illusion that published prices

  and volume figures were established in a free and open market. Such was not the case here since

  prices and transactions were dictated by the defendants and were not set by an unfettered market.

  Investors in general often rely on market data to make important investment decisions and have a

  right to expect market data to accurately reflect the perceived value of a company based on

  actual prices that other investors are willing to pay. The use of artificial devices for whatever

  purpose serves to deny the public that right.




                                                                                                 Exhibit 3
                                                                                             Page 16 of 16
